Citation Nr: 9909373	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  94-38 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for Meniere's syndrome.

3.  Entitlement to a compensable evaluation for hearing loss.

4.  Entitlement to an increased evaluation for bursitis of 
the left shoulder, currently evaluated as 30 percent 
disabling.

5.  Entitlement to an effective date earlier than December 
21, 1993, for the award of a 20 percent disability evaluation 
for service connected bursitis of the left shoulder.

6.  Entitlement to an effective date earlier than July 29, 
1992, for the award of service connection for tinnitus.

7.  Entitlement to a total disability evaluation based on 
individual unemployability (TRIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1965 to 
October 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1992 decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for a low back 
disability and a compensable evaluation for service-connected 
bursitis of the left shoulder and granted service connection 
for bilateral hearing loss but assigned a noncompensable 
evaluation; a May 1993 rating decision, which granted an 
increased evaluation for his service-connected bursitis of 
the left shoulder to 20 percent disabling but assigned an 
effective date of January 25, 1993; a September 1993 rating 
decision, which granted service connection for tinnitus but 
assigned an effective date of July 29, 1992; and an April 
1997 rating decision which granted an increased evaluation 
for his service-connected bursitis of the left shoulder to 30 
percent disabling but assigned an effective date of April 2, 
1996; and a March 1998 rating decision which denied 
entitlement to a TRIU and entitlement to service connection 
for Meniere's syndrome.

It is noted that the appellant was awarded an increased 
evaluation for his service-connected bursitis of the left 
shoulder, from zero to 10 percent disabling by a November 
1992 decision, from 10 to 20 percent disabling by a May 1993 
decision, and from 20 to 30 percent disabling by an April 
1997 decision.  Because he continues to disagree with the 
currently rating assigned, the claim of an increased rating 
above 30 percent for this disability remains at issue on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim 
remains in controversy where less than the maximum available 
benefits is awarded).

The appellant appeared at hearings held at the RO on July 15, 
1993, and August 11, 1994.  Transcripts of those hearings 
have been associated with the record on appeal.

The appellant has claimed entitlement to an extraschedular 
evaluation for bursitis of the left shoulder.  Preliminary 
review of the record does not reveal that the RO expressly 
considered referral of this case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) (1995).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  Accordingly, the Board will 
refer the question of the applicability of 38 C.F.R. 
§ 3.321(b)(1) to the facts of this case back to the RO for 
appropriate action.

Further, the appellant's claims for increased ratings for 
hemorrhoids and status post left inguinal herniorrhaphy with 
ilioinguinal neuralgia and tender scar are referred to the RO 
for appropriate development.

The appellant's claims for entitlement to service connection 
for Meniere's syndrome, entitlement to a compensable 
evaluation for hearing loss, and entitlement to a total 
disability evaluation based on individual unemployability 
(TRIU) due to service-connected disabilities will be 
addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  The appellant has presented no medical evidence of a 
nexus between any incident of service and a low back 
disability.

2.  All relevant information necessary for an equitable 
disposition of the appellant's earlier effective date claims 
and his claim for an increased disability evaluation for 
bursitis of the left shoulder has been developed.  

3.  The appellant's bursitis of the left shoulder is 
manifested by limited motion and severe pain, including pain 
on any motion.

4.  The appellant's claim for entitlement to an increased 
evaluation for service-connected bursitis of the left 
shoulder was received on December 24, 1991.

5.  The RO denied a compensable rating for bursitis in June 
1992.

6.  The RO issued a rating decision in May 1993, which 
increased the schedular rating for bursitis of the left 
shoulder from 10 to 20 percent under Diagnostic Code 5201, 
effective from January 25, 1993.

7.  A January 26, 1993 examination by Calame Sammons, M.D., 
showed pain on abduction of the left arm beyond 80 degrees.

8.  The medical findings of the January 26, 1993 examination 
by Dr. Sammons were not otherwise demonstrated prior to that 
date.

9.  The appellant's claim for entitlement to service 
connection for tinnitus was received on July 29, 1992.


CONCLUSIONS OF LAW

1.  The claim for service connection for a low back 
disability is not well grounded; there is no further 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an evaluation of 40 percent for 
unfavorable ankylosis of scapulohumeral articulation of the 
minor shoulder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.25, 4.40, 4.45, 
4.71a, Diagnostic Codes 5200, 5201, 5202 (1998).

3.  The award of increased disability compensation benefits 
for the appellant's service-connected bursitis of the left 
shoulder, prior to January 25, 1993, is not warranted.  38 
U.S.C.A. §§ 1155, 5110(a), 5110(b)(2) (West 1991); 38 C.F.R. 
§§ 3.400(o)(2), 3.400(q)(1)(i), 4.71a, Diagnostic Code 
5201(1998).

4.  The criteria for assigning an effective date prior to 
July 29, 1992, for the award of service connection for 
tinnitus are not met.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 
1991); 38 C.F.R. § 3.400(b)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Low back disability

Service medical records indicate that a hemorrhoidectomy was 
performed on the appellant on September 10, 1969.  The 
operation report indicates that the appellant, while under 
satisfactory Xylocaine(tm) anesthesia, was placed in the 
jackknife position.  An external hemorrhoidal tag was 
excised.  The appellant tolerated the procedure well.  
Progress notes indicate that the anesthesia used was 0.5% 
Xylocaine(tm) local.  No problems were noted during the 
appellant's hospitalization.

At the appellant's September 1969 separation examination, it 
was noted that the appellant had undergone a 
hemorrhoidectomy, on September 10, 1969, and that his 
recovery was uneventful with no complications or sequelae.

At a June 1970 VA examination, the appellant reported that he 
had undergone a hemorrhoidectomy in service and that his 
hemorrhoids were doing very well.  The appellant stated that 
his general health was good but that his hernia gave him 
trouble and his bursitis occasionally gave him trouble.  He 
had no present complaints.

In August 1992 Bobby Johnson, M.D., examined the appellant 
for complaints of low back pain.  Dr. Johnson noted that the 
appellant appeared to have decreased range of motion in his 
lumbar spine.

In January 1993 Calame Sammons, M.D., examined the appellant.  
The appellant reported that he had back problems, which began 
in service following a spinal anesthesia for a hemorrhoid 
operation.  The appellant stated that he had had persistent 
problems since that time.  He stated that the pain had 
worsened over the past year, particularly in the past four 
months.  The appellant complained of stiffness pain with a 
burning discomfort on motion.

Dr. Sammons diagnosed degenerative disk disease of the lumbar 
spine, probable facet arthropathy with referred pain.

In a January 1993 statement, Dr. Sammons stated that he had 
treated the appellant for problems with his back.  Dr. 
Sammons added that the appellant had a history of having 
developed back problems after obtaining a spinal anesthetic 
while in the military.  Dr. Sammons stated that the appellant 
had probably multilevel degenerative disk disease with facet 
arthropathy.

In a January 1993 statement, Dr. Johnson stated that the 
appellant had a history of low back pain and that the 
appellant stated that his low back pain began after he had a 
hemorrhoidectomy, which used a saddle block, and had been 
continuous since that operation.

In his February 1993 appeal, the appellant stated that he 
underwent a hemorrhoidectomy in September 1969.  The 
appellant stated that a spinal anesthesia was used.  He 
explained that, at his separation physical examination, he 
related that he had had pressure and stiffness in his back 
since the operation.  He added that at the January 1970 VA 
examination, he stated that his back was stiff but that he 
was not disabled.

In April 1993 Dr. Sammons examined the appellant for 
continued complaints of low back pain.  Dr. Sammons diagnosed 
degenerative disk disease.

In a May 1993 statement, Dr. Sammons stated that he first 
examined the appellant in January 1993.  The appellant 
reported a history of back problems, which began several 
years previously in service.  Dr. Sammons stated that his 
impression was that the appellant had degenerative disk 
disease of the lumbar spine with probable facet arthropathy 
and referred pain.

A June 1993 magnetic resonance imaging scan of the 
appellant's lumber spine, conducted by Thomas Norman, M.D., 
showed mild evidence of disc dehydration at L4-L5 and 
protrusion of disc material at the L3-L4 level with mild 
compromise of the central and left lateral aspect of the 
thecal sac.  The impression was mild disc dehydration at L4-
L5 and herniated nucleus pulposus [HNP] of the subligamentous 
protrusion type at L3-L4 with compromise of the central and 
left lateral aspect of the thecal sac.

At the July 1993 hearing, the appellant testified that his 
lower back had been stiff since a hemorrhoidectomy in 
service.  He testified in detail about the procedure of the 
epidural anesthesia and his subsequent pain.  The appellant 
stated that the epidural block was L4-L5.  He stated that the 
stiffness and pain had worsened progressively over time.  He 
explained that he had not been treated for his back pain in 
service because he had been discharged shortly after the 
hemorrhoidectomy.  He stated that he complained of back 
stiffness at his separation examination but that it had not 
been noted.  

In an August 1993 statement, the appellant opined that the 
only way his disc space at L4-L5 could have become dehydrated 
was from the introduction of air by the epidural block in 
service.

In November 1993 the appellant provided three excerpts from 
medical articles indicating that lumbar epidural blocks are 
performed typically at the L4-L5 level.

In May 1994 the appellant was treated as a VA outpatient for 
back pain, which he attributed to an old spinal block.  The 
examiner noted decreased range of motion of the low back.

At his August 1994 hearing the appellant explained that his 
back disability had resulted from an epidural anesthesia used 
to perform a hemorrhoidectomy on him while he was in service.  
The appellant explained that he did not claim a back 
disability at his separation examination because he was 
experiencing only stiffness and because the examination 
occurred shortly after the surgery.  He stated that he did 
not report a back disability at his January 1970 VA 
examination because he was experiencing only stiffness, which 
he did not consider disabling.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  "A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A "well grounded" claim for service connection requires 
evidence of a current disability as provided by a medical 
diagnosis; evidence of incurrence or aggravation of a disease 
or injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, a nexus, or link, 
between the in-service disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303; Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection may also be granted on a 
secondary basis and for certain enumerated disabilities on a 
presumptive basis, see 38 C.F.R. §§ 3.307, 3.309 and 3.310, 
or alternatively, with respect to any disease, if all the 
evidence establishes that the disease was incurred in 
service, see 38 C.F.R. § 3.303(d).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also 
Murphy, 1 Vet. App. 78, 81.  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. 91, 93.

As indicated above, competent medical evidence establishing a 
nexus, or link, between the conditions treated or diagnosed 
after service and those noted in service, is required to 
support a well-grounded claim for service connection.  
"Competent" evidence may be lay evidence in circumstances 
in which the determinative issue does not require medical 
expertise, such as the occurrence of an injury or the 
recounting of symptoms.  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997); Heuer v. Brown, 7 Vet. App. 379 (1995).  However, 
where the determinative issue involves medical etiology, such 
as to establish a nexus between inservice symptoms and 
current disability, or medical diagnosis, such as for a 
current disability, only medical evidence is considered 
"competent."  Cohen, 10 Vet. App. at 137; Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

Whether certain symptoms can be said with any degree of 
medical certainty to be early manifestations of a disorder 
first diagnosed years later is a medical question requiring 
medical evidence for its resolution.  See Espiritu, 2 Vet. 
App. at 494-95.  In this case, there is no competent medical 
evidence linking degenerative disk disease of the lumbar 
spine, diagnosed in January 1993, or disc dehydration at L4-
L5 and herniated nucleus pulposus of the subligamentous 
protrusion type at L3-L4, diagnosed in June 1993, to any 
event or etiology in service.

In January 1993 Dr. Sammons noted that the appellant 
attributed his back problems to a spinal anesthesia in 
service.  In January 1993 Dr. Johnson stated that the 
appellant stated that his back pain began following a 
hemorrhoidectomy in service.  In a May 1993 statement, Dr. 
Sammons stated that the appellant had reported that his back 
problems began in service.  In May 1994 a VA examiner noted 
that the appellant attributed his back pain to an old spinal 
block.  Although these statements are contained in medical 
examination reports or statements by physicians, 
transcription of lay history is not "competent medical 
evidence."  LeShore v. Brown, 8 Vet. App. 406 (1995).  While 
the appellant may be competent to report having experienced 
back stiffness in service, medical expertise is required in 
order to establish a nexus between any current problems and 
those reported as having been associated with his 
hemorrhoidectomy in September 1969.

The appellant has provided sections of various medical 
articles and texts to attempt to establish that an epidural 
block, which he received in service, caused his current low 
back disability.  However, because this evidence is overly 
general and inclusive any such link is speculative.  Sacks v. 
West, 11 Vet. App. 314, 317 (1998).  "Acceptance of this 
evidence as sufficient to establish the plausibility of 
causality would be predicated on simply the instinctive 
inference of a lay person."  Id.

In view of the foregoing facts, it is obvious that the 
appellant has not submitted evidence sufficient to render his 
claim of service connection well grounded for a low back 
disability.  Caluza, 7 Vet. App. 498.  The appellant's 
contentions, with respect to his low back disability have 
been carefully considered; however, this evidence alone 
cannot meet the burden imposed by 38 U.S.C.A. § 5107(a) with 
respect to the existence of a disability and a relationship 
between that disability and his service.  Espiritu, 2 Vet. 
App. 492.  The appellant believes that his low back 
disability was incurred in service, specifically during his 
hemorrhoidectomy; however, he lacks the medical expertise to 
enter an opinion regarding a causal relationship between 
these disabilities and any claimed in-service onset.  See id. 
at 494-95.  His assertions of medical causation alone are not 
probative because lay persons (i.e., persons without medical 
expertise) are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit, 5 Vet. 
App. 91; Espiritu, 2 Vet. App. 492.

On the basis of the above findings, the Board can identify no 
basis in the record that would make the appellant's claim 
plausible or possible.  38 U.S.C.A. § 5107(a) (West 1991); 
see Grottveit, 5 Vet. App. at 92; Tirpak, 2 Vet. App. at 610-
11; Murphy, 1 Vet. App. at 81.  Where the veteran has not met 
this burden, the VA has no further duty to assist him in 
developing facts pertinent to his claim, including the duty 
to provide him with another medical examination.  38 U.S.C.A. 
§ 5107(a) (West 1991); Rabideau, 2 Vet. App. at 144 (where 
the claim was not well grounded, VA was under no duty to 
provide the veteran with an examination).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim that is not 
well grounded, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette, 8 Vet. 
App. 69 (1995).  Here, VARO fulfilled its obligation under 
section 5103(a) in the supplemental statement of the case 
issued in June 1995.  In this respect, the Board is satisfied 
that the obligation imposed by section 5103(a) has been 
satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under section 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence that may exist 
or could be obtained).  See also Epps v. Brown, 9 Vet. 
App. 341 (1996) (Section 5103(a) duty attaches only where 
there is an incomplete application that references other 
known and existing evidence).

1.  Increased evaluation for bursitis of the left shoulder 

The appellant's increased rating claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on the 
appellant's contentions regarding the increased severity of 
his service-connected bursitis of the left shoulder.  See 
Jones v. Brown, 7 Vet. App. 134 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  All relevant facts have 
been properly developed, and no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a (1998) (Schedule).  Separate 
diagnostic codes identify the various disabilities.

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton, 1 Vet. App. 282; 38 C.F.R. 
§§ 4.1, 4.2 (1998).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1998).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for the 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1998).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (1997); see DeLuca v. Brown, 8 Vet. 
App. 202, 205-06 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (1998).

At a September 1995 VA examination, the examiner noted that 
the appellant's left shoulder was almost frozen.

In a November 1995 letter, Joseph Clark, M.D., noted that the 
appellant suffered from adhesive capsulitis of the left 
shoulder with severely limited motion.  Dr. Clark noted 
forward flexion to 30 degrees and abduction to 20 degrees.  
He noted also external rotation of approximately 10 to 15 
degrees and internal rotation to the lateral thigh.

Dr. Clark examined again the appellant's left shoulder in 
March 1996 and noted forward flexion to approximately 20 
degrees, abduction to 30 degrees, internal rotation to 30 
degrees and external rotation to 20 degrees.

At a January 1998 VA examination, the appellant complained of 
pain with any movement of his left shoulder joint.  The 
examiner noted that the appellant would not permit abduction 
about the left shoulder greater than 5 degrees.  The 
appellant would not elevate his arm greater than 10 degrees 
or extend the arm greater than 5 degrees.  He related pain in 
the left anterior shoulder.  The left anterior shoulder was 
tender to palpation.

The examiner diagnosed history of left shoulder bursitis with 
subsequent adhesive capsulitis.

The appellant is rated currently as 30 percent disabled under 
Diagnostic Code 5201 for limitation of motion of the minor 
arm.  This is the maximum schedular rating under that 
diagnostic code.  However, Diagnostic Code 5200 permits a 40 
percent disability rating for ankylosis of scapulohumeral 
articulation that is unfavorable with abduction limited to 25 
degrees from the side.

Although Dr. Clark described a range of motion greater than 
that described recently by VA examiners, it is apparent that 
Dr. Clark did not consider fully the effect of pain on the 
appellant's use of his left shoulder.

Based upon the recent VA examinations, it is apparent that 
even though bony fixation of the scapula and humerus are not 
shown, the appellant's bursitis results in, with 
consideration given to the effect of pain on limitation of 
motion, the equivalent of unfavorable ankylosis of 
scapulohumeral articulation.

No higher disability rating is available under Diagnostic 
Code 5200.  Other impairment of the humerus, such as loss of 
the head of the humerus or nonunion of the humerus, which 
would entitle the appellant to a higher disability evaluation 
are not supported by the medical evidence of record.

Therefore, the Board concludes that the appellant is entitled 
to an increased schedular evaluation of 40 percent for his 
service-connected bursitis of the left shoulder due to 
impairment equivalent to unfavorable ankylosis of 
scapulohumeral articulation.


3.  Earlier effective date for bursitis of the left shoulder

In a VA Form 21-4138, received on December 24, 1991, the 
appellant stated that he was currently noncompensably 
evaluated for bursitis.  He requested an examination to 
evaluate his condition.  In a VA Form 21-4138, received on 
January 6, 1992, the appellant stated that he wanted to have 
his service-connected bursitis reevaluated.

In a June 1992 decision, the RO denied a compensable 
evaluation for bursitis.

In July 1992 the appellant filed a notice of disagreement 
with the June 1992 decision.

At an October 1992 VA examination, the appellant complained 
of left shoulder pain.  The examiner noted significant 
tenderness to palpation in the lateral subacromial region.  
The examiner described the tenderness as appearing "quite 
severe."  The appellant had good strength in the shoulder 
but significant increase in pain while resisting on the 
strength testing.  Range of motion of the shoulder was 165 
degrees of flexion, 125 degrees of abduction, 90 degrees of 
internal and external rotation.  The examiner noted pain on 
extremes of motion.  The examiner diagnosed chronic bursitis 
of the left shoulder.

In a November 1992 rating decision, the RO granted an 
increased evaluation from zero to 10 percent disabling for 
bursitis, effective December 24, 1991.

In December 1992 the appellant filed a second notice of 
disagreement with the June 1992 decision.

On January 26, 1993, the appellant was examined by Dr. 
Sammons for bursitis in his left shoulder.  Dr. Sammons noted 
that the shoulder showed painful range of motion [ROM].  He 
noted tenderness over the acromioclavicular [AC] joint and 
pain with abduction past 80 degrees.  There was pain on 
internal and external rotation.  Dr. Sammons diagnosed 
subacromial impingement secondary to chronic bursitis of the 
left shoulder.

On February 16, 1993, the RO received from the appellant a 
letter, in which the appellant stated that his bursitis 
worsened daily.  He requested that his case be re-evaluated 
for an increased disability evaluation.

At a March 1993 VA examination, the appellant complained of a 
chronic, dull, aching type pain the left shoulder.  He stated 
that increased use of the shoulder aggravated the pain.  He 
reported that any attempts to abduct his arm from his side 
increased markedly the pain.

The examiner noted marked pain on attempts to take the 
shoulder through a range of motion.  The appellant had no 
more than 100 degrees of active flexion and no more than 105 
degrees of passive flexion.  Active abduction was to 70 
degrees.  Passive abduction was to no more than 75 degrees.  
The examiner reiterated that the appellant had marked and 
severe pain on range of motion of the shoulder.  The examiner 
noted also rather significant tenderness to palpation in the 
lateral subacromial region.  Strength testing was 
nonproductive secondary to the amount of pain caused by the 
testing.

The examiner diagnosed chronic bursitis with impingement 
syndrome of the left shoulder.

In a May 1993 rating decision, the appellant was awarded an 
increased evaluation for his service-connected bursitis of 
the left shoulder from 10 to 20 percent disabling, effective 
January 25, 1993.

At the July 1993 hearing, the appellant was advised by his 
representative that if he wanted a disability evaluation 
higher than 20 percent he should request to have his claim 
re-opened.

In August 1993 the appellant filed a notice of disagreement 
with the 20 percent disability evaluation assigned by the May 
1993 rating decision.

In October 1993 the appellant filed a notice of disagreement 
with the effective date of January 25, 1993, assigned by the 
May 1993 rating decision.

In April 1994 the RO provided the appellant with a 
supplemental statement of the case regarding an increased 
evaluation for service-connected bursitis and an earlier 
effective date for a 20 percent evaluation for bursitis.

In a May 1994 response to the April 1994 supplemental 
statement of the case, the appellant asserted again his 
entitlement to a higher evaluation for bursitis.

At the August 1994 hearing, the appellant testified about the 
severity of his bursitis.  He explained also his basis for 
entitlement to an earlier effective date.

In June 1995 the RO provided the appellant with a 
supplemental statement of the case regarding an increased 
evaluation for service-connected bursitis and an earlier 
effective date for a 20 percent evaluation for bursitis.

In November 1995 the appellant requested again an increased 
disability evaluation for bursitis.

In a February 1996 rating decision, the RO denied again an 
increased disability evaluation for bursitis.

In April 1996 the appellant submitted a VA Form 9, in which 
he discussed his entitlement to an increased evaluation for 
bursitis.

In an April 1997 rating decision, the RO increased the 
appellant's disability evaluation for bursitis of the left 
shoulder from 20 to 30 percent, effective April 2, 1996.  The 
RO denied again the appellant's request for an effective date 
earlier than January 25, 1993.  The appellant was provided a 
supplemental statement of the case regarding the earlier 
effective date issue.

In a July 1997 statement, the appellant stated that he 
believed that he was entitled to a higher disability 
evaluation for his bursitis.  The appellant reiterated that 
he was entitled to an earlier effective date.

In March 1998 the appellant submitted a VA Form 9 stating 
that he wanted his increased evaluation claim and his earlier 
effective date claim to remain on appeal.

Section 5110(a) of Title 38, United States Code, provides 
that "[u]nless specifically provided otherwise in this 
chapter, the effective date of . . . a claim for increase[] 
of compensation . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  Section 5110(b)(2) of 
title 38, United States Code, provides otherwise by stating 
that "[t]he effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  
Section 3.400(o) of title 38, Code of Federal Regulations, 
implement sections 5110(a) and (b)(2).  Section 3.400(o) 
provides for effective dates as follows, "Increases . . . 
(1) General.  Except as provided in paragraph (o)(2) of this 
section . . . , date of receipt of claim or date entitlement 
arose, whichever is later.  (2) Disability compensation.  
Earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if claim is received 
within 1 year from such date otherwise, date of receipt of 
claim."  In Harper v. Brown, 10 Vet. App. 125 (1997), the 
United States Court of Appeals for Veterans Claims held that 
"38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase)."  Id. at 126-27.  The Court further 
stated that the phrase "otherwise, date of receipt of 
claim" provides the applicable effective date when a 
factually ascertainable increase occurred more than one year 
prior to receipt of the claim for increased compensation.  
Id.  As a result of the Harper decision, two questions 
regarding the applicable effective date for a claim for 
increased rating were recently addressed by the VA's General 
Counsel in a precedent opinion issued in September 1998.  See 
VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

The first question concerned the appropriate effective date 
for an award of increased disability compensation pursuant to 
38 C.F.R. § 3.400(o)(2) where a veteran filed a claim for an 
increased rating alleging an increase in disability within 
the one year prior to VA's receipt of the claim and a 
subsequent VA examination substantiates the increase in 
disability.  The General Counsel held that when a veteran 
submits a claim alleging an increase in disability within the 
one year prior to receipt of the claim and medical evidence 
substantiates the increased disability, the effective date of 
an award of increased disability compensation must be 
determined based upon the facts of the particular case.  
VAOPGCPREC 12-98 at para. 5.  The General Counsel noted that 
the plain language of the statutory provision and 
implementing regulation indicates that the effective date for 
increased disability compensation is the date on which the 
evidence establishes that a veteran's disability increased, 
if the claim is received within one year from such date.  Id. 
at para. 2.  Thus, the General Counsel stated that the 
effective date of an increased rating would be the date of 
claim only if the claim was not received within the year 
following the increase in disability, as explained in Harper.  
Id. at para. 2.

This situation is not applicable to the appellant's claim 
seeking an increased disability rating for his bursitis of 
the left shoulder.  The appellant's claim was received on 
December 24, 1991.  The appellant does not claim entitlement 
to an effective date prior to that date.  Nor does the record 
contain any evidence that would support entitlement to an 
effective date earlier than that.  Accordingly, there is no 
legal basis to award an earlier effective date pursuant to 38 
C.F.R. § 3.400(o)(2).

The second question considered by the General Counsel in 
VAOPGCPREC 12-98 involved the application of section 
3.400(q)(1)(i) of title 38, Code of Federal Regulations, 
which states that, when new and material evidence, other than 
service department records, is received within the appeal 
period or prior to an appellate decision, the "effective 
date will be as though the former decision had not been 
rendered."  Id. at para. 6.  Regarding this question, the 
General Counsel held that (1) if a rating agency or other 
agency of original jurisdiction issues a decision denying a 
claim for increased rating, new and material evidence would 
be required to reopen such a decision within the one-year 
appeal period, and section 3.400(q)(1)(i) would govern the 
determination of the effective date for the increased rating, 
and, if so, that (2) the plain language of 38 C.F.R. § 
3.400(q)(1)(i) supports the conclusion that the effective 
date for an increased rating based upon new and material 
evidence submitted during the appeal period or prior to an 
appellate decision is the date of claim or the date on which 
the evidence shows entitlement, whichever is later.  Id. at 
paras. 9 & 12.  Thus, if section 3.400(q)(1)(i) is for 
application in the case, the former decision regarding the 
claim for increased rating is a nullity, and the claim must 
be regarded as an original claim.  Id.  The statutory 
provision and regulations governing the effective date of an 
original claim for increased rating, 38 U.S.C. § 5110(a) and 
38 C.F.R. § 3.400, must be applied.  Id.

The situation described above in the preceding paragraph is 
applicable to the facts in this case.  The appellant filed a 
claim seeking increased compensation for his bursitis on 
December 24, 1991.  That claim was denied by a decision in 
June 1992.  During the appeal period that has followed, and 
prior to this appellate review by the Board, the RO received 
new and material evidence in the form of the October 1992 VA 
examination, the January 1993 examination by Dr. Sammons, and 
the March 1993 VA examination.  Pursuant to 38 C.F.R. § 
3.400(q)(1)(i) as interpreted in VAOPGCPREC 12-98, the RO's 
grant of a 20 percent disability evaluation in May 1993 
nullified the prior denial of the claim in June 1992, 
requiring consideration of the statutory provision and 
regulations governing the effective date of an original claim 
for an increased rating, 38 U.S.C. § 5110(a) and 38 C.F.R. § 
3.400(o).

Section 3.400(q)(1)(i) contemplates a situation where an 
effective date is assigned the date of claim or when 
entitlement arose, whichever is later.  In this case, the RO 
assigned an effective date after the date of claim, January 
25, 1993.  Thus, the evidence of record must be reviewed to 
determine whether it supports entitlement to an increased 
evaluation between December 24, 1991 and January 25, 1993.

According to Diagnostic Code 5201 for limitation of motion of 
the arm, a 20 percent rating is available for range of motion 
of the minor arm limited to shoulder level.

At the October 1992 VA examination, the appellant was able to 
flex his left arm to 165 degrees and abduct it to 125 
degrees.  Although pain was noted on the extremes of motion, 
both of these measurements are well beyond shoulder level (90 
degrees).  38 C.F.R. § 4.71a, Plate I (1998).

The earliest medical evidence to meet the criteria for a 20 
percent rating under Diagnostic Code 5201 is the January 26, 
1993 examination by Dr. Sammons.  At that examination, the 
appellant was able to abduct his left arm to 80 degrees 
before the onset of pain.  Accordingly, the preponderance of 
the evidence is against entitlement to an increased 
disability rating for the appellant's bursitis of the left 
shoulder earlier than January 25, 1993.

The appellant's contentions have been considered; however, 
for the purpose of evaluating bursitis of the left shoulder 
under the schedular criteria, the Board must rely on the 
clinical findings of record and the applicable legal 
criteria.  There is no medical evidence in this case which 
would support a level of impairment sufficient to award 
increased disability compensation for this condition.

Having found the preponderance of the evidence to be against 
entitlement to an increased disability rating for the 
appellant's bursitis of the left shoulder earlier than 
January 25, 1993, it follows that the negative evidence is 
not in such a state of equipoise with the positive evidence 
as to otherwise allow the claim.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. §§ 3.102, 4.3 (1998).


4.  Earlier effective date for tinnitus

In a December 20, 1991 statement, the appellant stated, in 
pertinent part, "I would like to have my hearing loss . . . 
recognized as service connected."

On July 29, 1992, the appellant submitted a letter in which 
he presented a claim for entitlement to service connection 
for tinnitus.  He stated, "This tremendous ringing in my 
ears hampers my working capabilities and slows down by job 
performance."  That was the first document received from the 
appellant in which he referred to tinnitus.

The appellant's December 1991 statement did not identify 
service connection for tinnitus or ringing in the ears as a 
benefit, which he was seeking.  See 38 C.F.R. § 3.155 (1998) 
(informal claim must identify the benefit sought by the 
claimant).  The July 29, 1992 letter constitutes the 
appellant's initial claim for entitlement to service 
connection benefits for tinnitus.

When a claim for entitlement to service connection for a 
disability is received more than one year after the date of 
service separation, as in this case, the effective date for 
the granting of disability benefits is the date of receipt of 
claim or the date entitlement to the benefit in question 
arose, whichever is later.  38 U.S.C.A. § 5110 (1991); 38 
C.F.R. § 3.400(b)(2) (1998).  Therefore, an effective date 
prior to July 29, 1992, the date of receipt of the claim for 
entitlement to service connection for tinnitus, for the award 
of service connection benefits for that disorder is not 
warranted.  

When after consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving such matter shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (1991).  However, for the reasons 
discussed above, the preponderance of the evidence is against 
the appellant's claim for entitlement to an effective date 
prior to July 29, 1992, for the award of service connection 
for tinnitus.

The method of determining the effective date of an award of 
increased disability compensation benefits is set forth under 
applicable law and VA regulations.  These legal criteria 
provide that generally, the effective date of an award of 
increased compensation is the date of the receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(1) 
(1998).  The regulations, however, also stipulate that an 
effective date for an increase in disability compensation is 
the "[e]arliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within one year from such date otherwise, 
date of receipt of claim." 38 C.F.R. § 3.400(o)(2) (1998).


ORDER

Entitlement to service connection for a low back disability 
is denied.

An evaluation of 40 percent for bursitis of the left shoulder 
is granted, subject to controlling regulations governing the 
award of monetary benefits.

An effective date earlier than January 25, 1993, for the 
award of an increased disability evaluation, to 20 percent, 
for burisitis of the left shoulder is denied.

An effective date earlier than July 29, 1992, for the award 
of service connection for tinnitus is denied.


REMAND

1.  Hearing loss

On the authorized audiological evaluation at a VA examination 
in April 1995, speech reception thresholds in decibels were 
28 decibels in the right ear and 38 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 88 percent in the left ear.

Private medical records from Mitchell Schwaber, M.D., 
indicated that the appellant underwent audiologic testing in 
May 1996.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
80
75
N/A
80
LEFT
80
80
80
N/A
85

At a January 1998 VA audio examination, results obtained for 
pure tone threshold testing and speech reception threshold 
testing were felt by the examiner to be exaggerated and 
invalid.  No explanation for this conclusion was provided by 
the examiner.  The examiner did not explain whether the 
results were considered invalid because of variation within 
the examination or variation between the examination and 
prior VA examinations.

In an August 1995 examination, Oscar Maxwell, M.D., stated 
that, because the appellant had Meniere's disease, his 
hearing acuity would fluctuate from one day to another.

Because of the marked difference between the private and VA 
examinations of the appellant, another VA examination is 
required.  The appellant is reminded, however, of his 
obligation to cooperate with the VA examiner.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("[T]he duty to 
assist is not always a one-way street.").


2.  Meniere's disease

In July 1995 Dr. Schwaber diagnosed the appellant with 
Meniere's disease.  He stated that it was related to his 
bilateral ear fullness, hearing loss, tinnitus, and his 
hearing aid usage on both sides.

The appellant should be scheduled for a VA examination to 
determine whether his Meniere's disease is secondary to his 
service-connected hearing loss and tinnitus.


3.  TRIU

The record reflects that the appellant participated in a VA 
vocational rehabilitation program (Chapter 31) and that a job 
training folder exists and is located at the RO.  However, 
this folder was not associated with the record on appeal, 
although it is noted that it was reviewed in connection with 
the adjudication of the appellant's total rating-individual 
unemployability claim.  Appellate review of the evidence in 
this folder is necessary for the proper adjudication of the 
appellant's claim.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The Chapter 31 Vocational 
Rehabilitation Folders, including the 
Counseling Folder, should be obtained, 
and legible copies of these folders or 
the files themselves should be associated 
with the claims folder.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the appellant for Meniere's 
disease.  After securing the necessary 
release, the RO should obtain these 
records.

3.  The appellant should be afforded a VA 
otolaryngological examination to 
determine whether the appellant's 
currently diagnosed Meniere's disease is 
secondary to his service-connected 
hearing loss and tinnitus.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should provide 
a complete rationale for any opinion 
offered.

4.  The appellant should be afforded a VA 
audiologic examination to assess the 
severity of his hearing loss.  A copy of 
this REMAND should be made available to 
the examiner.  The examiner should 
provide a complete rationale for any 
conclusions reached.

5.  The appellant should be afforded a VA 
social and industrial survey to assess 
his employment history, day-to-day 
functioning, and employability based upon 
his service-connected disabilities.  A 
written copy of the report should be 
inserted into the claims folder.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 
- 3 -


- 21 -


